DREYFUS STOCK FUNDS c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 June 2, 2015 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attention:Karen L. Rossotto Re: Dreyfus Stock Funds (Registration Nos:333-100610 and 811-21236) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the "Securities Act"), Dreyfus Stock Funds (the "Company") hereby certifies that: the prospectus and statement of additional information ("SAI") that would have been filed pursuant to Rule 497(c) under the Securities Act for Dreyfus International Equity Fund, a series of the Company, would not have differed from the prospectus and SAI contained in Post-Effective Amendment No. 28 to the Company's Registration Statement on Form N-1A; and the text of Post-Effective Amendment No. 28 to the Company's Registration Statement on Form N-1A was filed electronically on May 28, 2015. DREYFUS STOCK FUNDS By: /s/ Jeff Prusnofsky Jeff Prusnofsky Vice President
